DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1, 3, 9-15 and 17-18 are allowed.
					Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations [A], [B] and [C] combined, in a semiconductor package having a redistribution layer (RDL) structure, as follows:
[A] “a first protective insulating layer covering the first surface and the third surface of the semiconductor die”, “a first passivation layer covering the first protective insulating layer and the RDL structure”, “an insulating layer on the second surface of the semiconductor die; 
[B] “a second passivation layer between the insulating layer and the first passivation protective insulating layer” or “a bottom surface of the first passivation layer is coplanar with a top surface of the RDL structure“; and 
[C] “a second protective insulating layer covering on the second surface of the semiconductor die” and “a top surface of the first protective insulating layer is coplanar with a top surface of the insulating layer”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811